Citation Nr: 9930704	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-40 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1970 to 
December 1974.  This case was originally before the Board of 
Veterans' Appeals (Board) from an April 1990 decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board remanded this case for 
further development on two prior occasions, in March 1997 and 
in June 1998.  The claim has now been returned to the Board 
following accomplishment of the requested development.  


FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2.  The appellant's hypertension is primarily manifested by 
systolic readings below 160, and diastolic readings below 
110.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7101 (1996 and 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his hypertension is 
more severely disabling than the currently rated 10 percent 
rating and that he is therefore entitled to a higher 
evaluation.  The medical evidence of record indicates that he 
receives continual and regular follow-up treatment, to 
include medication, for his hypertension.  The Board notes 
that treatment records dated from 1990 to the present 
indicate that he has had blood pressure checks on many 
occasions, and that his blood pressure readings have 
primarily been systolic readings of under 160, and diastolic 
readings of under 110.  The medical evidence of record 
indicates that there have been approximately 60 blood 
pressure readings (to include various occasions where 
multiple blood pressure readings were taken in the same day) 
between 1990 and the present.  Out of these approximately 60 
readings, he had diastolic readings of 110 or more (but under 
120) on 6 occasions, and no systolic readings of 160 or more.  

A report of a VA examination, dated in April 1997, indicates 
that the appellant's subjective complaints were that he 
awakens at night with episodes of tachycardia, without 
knowledge of a preceding nightmare.  These episodes would 
gradually slow over 4 or 5 minutes; however, if he does not 
have slowing, he develops breathlessness and anxiety and 
requires emergency room care.  He reported that he had been 
seen in various emergency rooms because of the development of 
episodes of tachycardia, breathlessness, and anxiety.  He 
stated that these episodes began after he was advised that he 
had a pulmonary nodule.  He was given various medications to 
include Valium, Librium, and a beta-blocker.

Objective findings included a funduscopic examination which 
disclosed no hypertensive or diabetic retinopathy.  
Examination of the heart was entirely normal.  Blood pressure 
readings were as follows:  sitting, in the right arm - 
130/90; sitting, in the left arm 120/85; lying down, in the 
right arm - 130/95; standing up, in the right arm 135/95.  
Following the examination, the blood pressure in the left arm 
was 130/90 while seated.  Electrocardiogram and chest x-rays 
were normal.  The diagnoses were (1) hypertension, 
idiopathic, well-controlled with medications, and no obvious 
end-organ damage; and (2) possible hyperkinetic heart 
syndrome.  

An undated addendum report indicates that the examiner had 
the opportunity to review the claims folder in detail.  The 
examiner again reported that the appellant's hypertension was 
well-controlled with medication and that there was no 
evidence of end-organ damage.  The examiner stated that many 
of the appellant's elevated blood pressure readings were 
recorded during stressful times in a hospital emergency room.  
Many of his symptoms could be explained by the hyperkinetic 
heart syndrome, which responds to beta-blocker therapy.  

A letter from a private physician, dated in May 1999, 
indicates that the appellant was seen in November 1998, and 
that at that time, the following findings were noted:  (1) a 
flame hemorrhage in the retinal grounds related to mild 
hypertensive retinopathy; (2) an uncorrective refractive 
error in the setting of otherwise normal visual function; and 
(3) a posterior vitreous separation in the left eye, without 
evidence of retinal break or retinal detachment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 

The Board notes that while this appeal was pending, the 
criteria for evaluating cardiovascular disabilities were 
amended.  See 62 FR 65219 (December 11, 1997), as amended at 
63 FR 37779 (July 14, 1998).  Where law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board will thus review the claim 
on the basis of both sets of criteria, applying that set most 
favorable to the appellant.

The severity of the appellant's hypertension can be 
ascertained by application of the standards set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (DC) 7101.  Under the old criteria under DC 
7101, a 10 percent rating is granted for diastolic pressure 
of predominantly 100 or more; a 20 percent rating is granted 
for diastolic pressure of predominantly 110 or more, with 
definite symptoms; a 40 percent rating is granted for 
diastolic pressure of predominantly 120 or more, and 
moderately severe symptoms; and a 60 percent rating is 
granted for diastolic pressure of predominantly 130 or more, 
and severe symptoms.  

Under the new criteria under DC 7101, a 10 percent rating is 
granted when there is diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
granted when there is diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  A 40 
percent rating is granted when there is diastolic pressure 
predominantly 120 or more.  A 60 percent rating is granted 
when there is diastolic pressure predominantly 130 or more.  

Having considered the evidence of record and the applicable 
rating criteria, the Board finds that an increased rating is 
not warranted under the old or the new criteria.  As 
mentioned above, the medical records dated from 1990 to the 
present indicate no systolic readings of 160 or above.  While 
there have been a few occasions where the appellant's 
diastolic pressure was between 110 and 120, it appears that 
many of his elevated readings were recorded during stressful 
times.  In any event, the many blood pressure readings that 
have been taken since 1990 show that his diastolic readings 
were predominantly below 110.  The Board notes that his 
symptoms include mild hypertensive retinopathy; however, with 
diastolic readings predominantly below 110, and systolic 
readings below 160, an increased rating is not warranted 
under the applicable rating criteria, reported above.  
Therefore, the claim is denied.


ORDER

Entitlement to an increased evaluation for hypertension is 
denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

